Reynolds, J.
(dissenting). I would affirm. There were involved in this action only questions of fact which were resolved in favor of the defendants. I would sustain the verdict of the jury and the judgment of the court who heard the case dismissing plaintiff’s complaint. In my view the conduct of the trial by the defence attorneys was fully justified by the position they were forced to take because of the conduct of the defendants and plaintiff’s counsel. Here there was a direct recantation and alteration of testimony by a defendant member of the family. The jury and the Judge who heard the case are definitely in a much better position to judge the credibility of the witnesses than we, and to determine at which time defendant was telling the truth, and which version to accept. I see no reason to reverse.